DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-9 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 9: Applicant claims when an activation switch of the vehicle is OFF, transmit a unique identifier of each electronic control unit acquired before the activation switch was switched from ON to OFF to the server via the communication line. 
Applicant claims steps explicitly performed after the activation switch if the vehicle is OFF, using an identifier acquired before the activation switch if the vehicle is OFF, however Applicant is missing the necessary step of acquiring the identifier before the claimed switch being OFF. It is therefore unclear if the unclaimed acquiring step is explicitly required by the metes and bounds of the claim, or if any electronic control unit (ECU) identifier acquired prior to the switch being turned off would satisfy the metes and bounds of the claim. Further, the switch change from ON to OFF is not explicitly claimed, and therefore it is unclear if actual switching from ON to OFF is required by the metes and bounds of the claim. Corrective action or clarification is required. 
Further in regards to claims 1 and 9: Applicant claims transmit[ting] a unique identifier, the transmitted identifiers and the identifiers transmitted to the server. This is indefinite because:
Applicant uses three different nomenclatures for what is understood to be the same identifier, creating confusion as to the identifier(s) claimed. Corrective action or clarification is required.
Applicant claims transmitting a singular identifier of each electronic control unit, and then refers to plural identifiers in the second two instances of the term during comparison, as best understood. It is therefore unclear if applicant is claiming a single or plural identifier(s) for a single or plural ECU(s). Corrective action or clarification is required.
Further in regards to claims 1 and 9: Applicant claims a unique identifier of each electronic control unit acquired before the activation switch was switched from ON to OFF that, as best understood, implies steps performed prior to the activation switch being switched from ON to OFF, and then claims and after the activation switch has been switched from OFF to ON, make a comparison between the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON that is considered indefinite because there is a lack of antecedent basis for identifiers acquired after the activation switch was switched from OFF to ON, as well as identifiers (i.e. plural) transmitted, because only a single identifier has antecedent basis. Further, the timing of the actions claimed is confusing as to the chronological order of the actions. Corrective action or clarification is required.
In regards to claim 2: Claim 2 appears to claim two versions of update data, and uses the same nomenclature for both instances of the update data. This is improper, and renders the term indefinite as outlined in reference to the identifiers above. Corrective action or clarification is required.
Further in regards to claim 2: Claim 2 is verbose, narrative and indefinite, and fails to conform to US practice. Corrective action or clarification is required.
In regards to claim 3: Applicant claims determine whether a user outside the vehicle has allowed update of the software which also lacks antecedent basis/missing a step because there is no software updated in claim 1 of which claim 3 depends. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A vehicle that includes a plurality of electronic control units (structures comprise well-known computer structure merely onboard a vehicle that is not meaningfully affected by the abstract idea, outlined below, and is therefore considered immaterial to the claim.)
and updates software of each electronic control unit with update data transmitted from a server via a communication line, (intended use of the claimed system in the preamble that has no patentable weight. See MPEP 2111.02 (II).) the vehicle comprising 
one or more processors, (well-known computer structure merely onboard a vehicle that is not meaningfully affected by the abstract idea, outlined below, and is therefore considered immaterial to the claim.) wherein the one or more processors: 
when an activation switch of the vehicle is OFF, (well-known structure that is not meaningfully affected, and therefore merely pre-solution activity.)
transmit a unique identifier of each electronic control unit acquired before the activation switch was switched from ON to OFF to the server via the communication line and receive the update data corresponding to the transmitted identifiers from the server via the communication line; and (As best understood, the metes and bounds includes merely transmitting/receiving data from a generic computer processor to a server via a generic communication line between the two processors.)
after the activation switch has been switched from OFF to ON, (well-known structure that is not meaningfully affected, and therefore merely pre-solution activity.)
make a comparison between the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON. (As best understood, the metes and bounds include mere comparison of data by the server via a generic computer processor, that is considered performable by one of ordinary skill, mentally, but is merely performed by a computer.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1, as best understood, Applicant claims a generic computer that transmits data that is received by a server computer processor at two separate instances, where the data from the two instances is compared. Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the transmitting, receiving and comparing of the abstract idea above, applicant claims these steps are performed onboard a vehicle. However, the vehicle is not meaningfully affected by the abstract idea, and therefore is considered immaterial to the claim. Claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 9 is the method performed by the system of claim 1, and is rejected the same or similar to claim 1, as detailed above.
Dependent claims 2-8 have been evaluated in a similar manner, and do not appear to overcome these deficiencies. Therefore, dependent claims 2-8 are rejected in the same or a similar manner as claims 1 and 9, above.
Examiner Note: It is noted that claim 1 describes updat[ing] software of each electronic control unit with update data transmitted from a server in the preamble of the claim which does not carry patentable weight, and is not positively recited in the body of the claim or tied to the abstract idea in any meaningful way, as detailed above. However, it is the position of the Office that positively reciting updat[ing] software of each electronic control unit with update data transmitted from a server within the body of the claim would affect the structure of the claim, and would therefore be considered a meaningful application, per step 2a, prong 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”.
In regards to Claim 1, as best understood, Petersen discloses the following: 
1. A vehicle that includes a plurality of electronic control units and updates software of each electronic control unit with update data transmitted from a server via a communication line, (see at least Fig. 2, vehicle 31, comprising a plurality of component modules per [0013] updated per [0014]) the vehicle comprising 
one or more processors, (see at least [0019] “processor 3) wherein the one or more processors: 
when an activation switch of the vehicle is OFF, (see at least claim 12 “the vehicle is further configured to install the software update upon one of a key-off of the vehicle”)
transmit a unique identifier of each electronic control unit acquired before the activation switch was switched from ON to OFF to the server via the communication line and (see at least Fig. 2, vehicle parameters 202 and/or update request 220 and [0004]“send, to a diagnostic server responsive to vehicle generation of a diagnostic code, vehicle parameters including the diagnostic code and an identifier of the vehicle, receive, from the diagnostic server”, see also [0012] “These parameters may be sent, for example, at key-on, while the vehicle is in motive mode, upon key-off, or, if the vehicle is so configured, when being plugged in for charging.”, clearly suggestive of transmission prior to switching the key to off.)
receive the update data corresponding to the transmitted identifiers from the server via the communication line; (see at least Fig. 2, Upgrade Information 216) and 
after the activation switch has been switched from OFF to ON, (suggested at least at claim 12 “the vehicle is further configured to install the software update upon one of a key-off of the vehicle, a key-on of the vehicle, and plugging in of the vehicle for charging.”)
make a comparison between the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON. (see at least [0016] “If the diagnostic server identifies based on the vehicle parameters that an available software update would resolve the issue, the diagnostic server may inform the vehicle to download and install the corresponding software updates from the software update data store.” And [0043] “if the diagnostic server 214 determines, based on the symptom database 212, that software updates 206 are available to address an issue being experienced by the vehicle 31, the diagnostic server 214 may send upgrade information 216 to the vehicle 31 indicating the software updates 206 to be installed”)
As best understood, the difference between Petersen and the claimed subject matter is Petersen does not explicitly recite timing for the update steps with reference to switch position, i.e. before and after switch from ON and OFF, and vice versa. However, Petersen clearly suggests performance of these steps at key-on and upon key-off. 
In regards to Claim 2, as best understood, Petersen discloses the following: 
2. The vehicle according to claim 1, wherein as a result of the comparison, if the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON are different from each other, after the activation switch has been switched from OFF to ON, the one or more processors delete the update data received before the activation switch was switched from OFF to ON, transmit the identifiers acquired after the activation switch was switched from OFF to ON to the server via the communication line, and receive the update data corresponding to the transmitted identifiers from the server via the communication line. (as best understood, see at least [0016] “If the diagnostic server identifies based on the vehicle parameters that an available software update would resolve the issue, the diagnostic server may inform the vehicle to download and install the corresponding software updates from the software update data store.” And [0043] “if the diagnostic server 214 determines, based on the symptom database 212, that software updates 206 are available to address an issue being experienced by the vehicle 31, the diagnostic server 214 may send upgrade information 216 to the vehicle 31 indicating the software updates 206 to be installed”)
In regards to Claim 9, as best understood, claim 9 is the method performed by the system of claim 1, and is therefore rejected per claim 1, above, 
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”, in view of Sol (US 20170061708 A1) herein “Sol”.
In regards to Claim 3, as best understood, Petersen does not explicitly disclose the following: 
3. The vehicle according to claim 1, wherein the one or more processors: determine whether the activation switch is OFF; determine whether a user outside the vehicle has allowed update of the software via a terminal carried by the user; and if the activation switch is OFF and the user outside the vehicle has allowed the update of the software via the terminal carried by the user, transmit the unique identifier of each electronic control unit acquired before the activation switch was switched from ON to OFF to the server via the communication line, and receive the update data corresponding to the transmitted identifiers from the server via the communication line.
However, Petersen discloses a nomadic device 53 (see Fig. 3 and [0022]-[0026]) that clearly may be located outside the vehicle. However, the nomadic device of Petersen does not explicitly allow updates. However, this feature is known in the art, as taught by Sol. (see at least [0150] “A user having the mobile device 20 can setup whether to allow automatic update of vehicle engagement application by selecting an option on a predetermined menu”, see also similar citations at [0151]-[0154])
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Sol with the invention of Petersen with the motivation of allowing a user to receive and control vehicle engagement via a mobile device. (Sol, [0007]) 
In regards to Claim 5, as best understood, Petersen does not disclose the following, which is taught by Sol: 
5. The vehicle according to claim 1, wherein as a result of the comparison, if the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON are different from each other, the one or more processors: control a notifying section to provide notification to the user; and provide notification to the server via the communication line. (see at least [0031] “receiving a notification status corresponding to the vehicle engagement application via the data communication link, the notification status indicating whether the vehicle engagement application is up-to-date; and determining whether it is necessary to update the vehicle engagement application based on the notification status.”, see also [0031]-[0034]) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Sol with the invention of Petersen with the motivation of allowing a user to receive and control vehicle engagement via a mobile device. (Sol, [0007]) 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”, in view of Chung et al. (US 20190312892 A1) herein “Chung”.
In regards to Claim 4, as best understood, Petersen does not disclose the following, which is taught by Chung: 
4. The vehicle according to claim 1, wherein as a result of the comparison, if the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON are different from each other, the one or more processors check security of the electronic control units. (see at least [0118] “In an embodiment, when the current integrity verification value, stored in the hardware security module 1110 for verifying ECU software integrity, is different from the integrity verification value of the ECU electronic control software, which is measured using the conventional method at the diagnosis time, it is determined that the value of the “control software integrity” field exceeds the tolerance limit of the attack sign value 1250, and the result may be stored as the security state 1082 of the ECU electronic control software.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Chung with the invention of Petersen with the motivation of detecting corruption of vehicle's onboard system software caused by a cyberattack and malfunctions resulting therefrom. (Chung, [0003]) 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”, in view of Leisenring et al. (US 20120185124 A1) herein “Leisenring”.
In regards to Claim 6, as best understood, Petersen does not disclose the following, which is taught by Leisenring: 
6. The vehicle according to claim 1, wherein the one or more processors monitor operation of each electronic control unit and collect a log of presence or lack of operation of the electronic control units. (see at least [0027]-[0028] “electronic control unit data recorder 12”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Leisenring with the invention of Petersen with the motivation of storing information that can be used for various purposes, for example to assess the function and performance of a pre-production or post-production vehicle, or to manage a fleet of vehicles. (Leisenring, [0005]) 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”, in view of Cho et al. (US 20120185124 A1) herein “Cho”.
In regards to Claim 7, as best understood, Petersen does not disclose the following, which is taught by Cho: 
7. The vehicle according to claim 1, wherein as a result of the comparison, if the identifiers transmitted to the server before the activation switch was switched from OFF to ON and the identifiers acquired after the activation switch was switched from OFF to ON are different from each other, the one or more processors: disable manipulation of the user for switching the activation switch from OFF to ON; and notify the user that the manipulation of the activation switch is disabled and control a notifying section to notify the user about contact information of a dealership of the vehicle. (see at least [0037] and claim 6 “disabling the vehicle from moving during the execution of the update module”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Cho with the invention of Petersen with the motivation of keeping software up-to-date, safe and secure. (Cho, [0004]) 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen”, in view of Takahashi et al. (US 20190168737 A1) herein “Takahashi”.
In regards to Claim 8, as best understood, Petersen does not disclose the following, which is taught by Takahashi: 
8. The vehicle according to claim 1, further comprising another one or more processors that are different from the one or more processors, wherein the another one or more processors: manage a state of charge of a battery, which supplies power to the one or more processors, to be within a prescribed range; and manage the state of charge in a manner that the state of charge approaches an upper limit of the prescribed range when the activation switch is ON. (see at least [0061])
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Takahashi with the invention of Cho with the motivation of consuming all the charged electric power, the operation time of the internal combustion engine can be minimized. As a result, emission of carbon dioxide relating to operation of the internal combustion engine can be suppressed. (Takahashi, [0004]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
May 20, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669